John G. Roberts, Jr.: We'll hear argument next in Case 19-368, Ford Motor Company versus Montana Eighth Judicial District Court, and the consolidated case. Mr. Marotta.
Sean Marotta: Thank you, Mr. Chief Justice, and may it please the Court: Specific jurisdiction requires that the defendant have engaged in suit-related conduct in the forum state or that it has engaged in conduct relevant to the plaintiff's claims in the forum state. If those requirements mean anything, it is that the defendant's forum state conduct must be at least a but-for cause of the plaintiff's claim. Conduct that does not cause a claim is, by definition, irrelevant to the plaintiff's claim. The claims would be the same with or without the conduct. And once the court accepts but-for causation as the minimum, proximate causation follows. A proximate cause standard recognizes that there are some but-for causes that are too attenuated to be a legal cause of the plaintiff's claim and keeps those distant causes from creating jurisdiction. And a proximate cause standard lines up with this Court's cases since International Shoe and the principles of federalism, fairness, predictability, and administrability that have long governed this Court's analysis. Respondents' primary arguments that Ford is subject to jurisdiction in Minnesota and Montana because it carried on similar unrelated business there is the same argument this Court rejected in Bristol-Myers Squibb. All that Respondents add is that they are forum residents injured in the forum state. But the Court rejected that argument in Walden, when it explained that an injury is "jurisdictionally relevant only insofar as it shows the defendant has formed a contact with the forum state." And no one claims that Respondents' forum state injuries show that Ford has formed contacts with Montana and Minnesota. The vehicles were brought to the forums through the unilateral actions of third parties, and Respondents would have been injured wherever they happened to be when the vehicles crashed. In the end, Respondents press heavily on the notion that Montana and Minnesota have an interest in providing a forum to their injured residents. But that runs afoul of this Court's cardinal rule that the Due Process Clause protects defendants, not plaintiffs and not forum states. The decisions below should be reversed.
John G. Roberts, Jr.: Mr. Marotta, Ford advertises in all 50 states, right?
Sean Marotta: It does advertise and market its vehicles to some extent in all 50 states, yes.
John G. Roberts, Jr.: Right. So, if somebody is in an accident and they think the vehicle might have had something to do with it, is it enough, under your theory, for them to say, one reason I -- I bought a Ford was because I saw one of their ads and I was persuaded that they made good cars?
Sean Marotta: I think that would satisfy but-for causation, Mr. Chief Justice, because the purposeful availment through marketing is in the but-for chain. It may not satisfy proximate causation depending on the nature of the claim. For a routine design defect claim, the mere fact that you saw a Ford ad and were persuaded to buy it has nothing to do with the substance of the claim. By contrast, if your claim --
John G. Roberts, Jr.: Why is that?
Sean Marotta: -- is that, you know --
John G. Roberts, Jr.: I mean, you wouldn't -- you wouldn't be in the car if you didn't -- weren't persuaded to buy it. Why doesn't that have a lot to do with the claim?
Sean Marotta: Well, as -- as Professor Brilmayer says, if you're telling the story of this car accident, the fact that they saw a Ford ad has no substantive relevance to either the story or to any of the legal elements of the claim. But, by contrast, if your claim is that Ford made certain promises to me in that ad, you know, they warranted that the airbags would deploy, and I relied on that promise in buying the Ford vehicle and they breached that promise, that may satisfy proximate cause. But what I think the question shows is -- but, of course, here, you don't even have the allegation that they were persuaded to buy the vehicles by the advertisements in the forum states.
John G. Roberts, Jr.: No, but it's a hypothetical question. And so, if -- if the Ford ad said, you know, we make the safest cars on the road, then any claim of a defect, you -- you would satisfy the jurisdictional requirement?
Sean Marotta: You would satisfy but-for cause; it may not satisfy proximate cause depending on the substantive law that's at issue. Merely saying we make safe cars might not rise to the level of a warranty that would be enforceable. But, again, plaintiffs don't even satisfy the lower but-for standard in this case.
John G. Roberts, Jr.: But, if the -- if the -- if the issue that's going to be litigated on liability is, say, for example, was the accident caused by a car defect or was the accident caused by the negligence of the driver, you've suddenly made that a jurisdictional question because, if the -- if the accident is caused -- the proximate cause due to the car, then you would say, well, there is jurisdiction, but, if it's the driver's negligence, that doesn't have anything to do with Ford's presence. So it seems to me that's a -- a serious and unfortunate consequence of your position.
Sean Marotta: I don't think it is, Mr. Chief Justice, because we're not asking the court of personal jurisdiction to decide the merits of what the cause is. Rather, proximate cause describes the directness of the connection between the claims or the allegations that the plaintiff has made and the defendant's contacts with the forum state --
John G. Roberts, Jr.: Thank you, counsel.
Sean Marotta: -- just as if you'll --
John G. Roberts, Jr.: Justice Thomas.
Clarence Thomas: Yes. Thank you, Mr. Chief Justice. Counsel, I'm a little confused. The -- how do we get from the Due Process Clause to your proximate cause argument? That seems to be a long journey. I'd like you to at least trace back for me, at least as far as International Shoe, the lineage for this proximate cause requirement.
Sean Marotta: Certainly, Justice Thomas. So World-Wide Volkswagen itself says that the International Shoe framework is consistent with the original understanding of the Constitution and of the Fourteenth Amendment. So then, when you look back to International Shoe, is that the specific jurisdiction is that you engage in certain conduct in the forum, and then you create obligations through that conduct, and then you can be sued for claims that arise out of that conduct. So that's the base of but-for causation. But, as the lower courts have recognized, if your base is only but-for causation, you could have, for instance, the fact that the designer, you know, went to high school in a certain state is in the but-for chain of causation in some sense. So all that proximate causation does is it takes those attenuated but-for causes out of the analysis to prevent that absurdity. And that's how you trace it through.
Clarence Thomas: Well, it's -- you know, the -- that's still a bit confusing to me. But let me ask you just a practical question. Let's say that, first of all, Ford in the United States is fairly ubiquitous. So the -- if I'm in a city like Bristol, Tennessee, and I notice on the Internet that there is a used Ford Raptor available for sale at a great price and great condition in Roanoke, Virginia, so I drive to Roanoke, I buy it, I keep it a while, but I -- it -- it -- somehow it fails, and we can add the facts from -- from these two cases to that. It fails. Can the resident of Tennessee who lives in Tennessee and wrecked the car or had the accident in Tennessee sue in Tennessee -- Ford in Tennessee?
Sean Marotta: I think it would depend how you came to your awareness that there's a good value in Roanoke. If somehow Ford connected you to that through the inventory of a used car dealer, perhaps. But, if it's just that you saw on the Internet through, you know, a classified ad that there's a great value across the state line, the answer is no, because that's the action of third parties --
Clarence Thomas: Okay. Let me --
Sean Marotta: -- that can't be imputed back to Ford.
Clarence Thomas: Oh, I understand. I'm just trying to figure out the sense of this. If I bought the Raptor in Bristol, Tennessee, could I sue Ford in Bristol, under the same circumstances, I saw the exact same ad, but it was Bristol, Tennessee?
Sean Marotta: If you bought it from, you know, just a private party, no. If you purchased it new from your local Ford dealer, yes.
Clarence Thomas: Thank you.
John G. Roberts, Jr.: Justice Breyer.
Stephen G. Breyer: Why isn't there general jurisdiction here? That's just a preliminary.
Sean Marotta: There's -- there's no general jurisdiction -- as has been conceded, there's no general jurisdiction because Ford is not at home in Minnesota or Montana. It's not incorporated there and it's not headquartered there.
Stephen G. Breyer: All right. So the whole point of this whole doctrine, I take it, is not to put a defendant to the trouble of going to a different state, where it's really unfair. I mean, unfairness underlies all these cases. And, here, they did send the car in. Maybe they didn't know it would get there. Maybe there is no causal connection. But they do do a lot of business with the same cars there. And so, since they do a lot of business with the same kinds of cars there, they have to be prepared to defend against this kind of suit. So what's unfair about it?
Sean Marotta: What's unfair about it, Justice Breyer, is Ford cannot expect to be sued on this particular item. And the argument that you laid out was the exact argument rejected in Bristol-Myers Squibb, which is that you sell lots of Plavix, you have a formula, you have to defend against these other suits, why not bother with these tag-along suits as well. There's nothing unfair about it. But this Court 8-to-1 rejected that argument in Bristol-Myers Squibb --
Stephen G. Breyer: But wasn't that --
Sean Marotta: -- and that the key point --
Stephen G. Breyer: -- the case where they were in a different -- the plaintiff wasn't part of California either, and all the injury took place outside, and so what -- what was that?
Sean Marotta: Well, it's true that the plaintiff wasn't in California and the injury --
Stephen G. Breyer: Well, here, he's in Montana. He's in Montana.
Sean Marotta: But -- but this Court held in Walden unanimously that the location of the plaintiff doesn't matter and that the place of injury does not matter. As I quoted in my opening statement, this Court held that injuries are irrelevant except for the fact that sometimes they shed light on whether a defendant has contact with the forum. So trying to take Bristol-Myers Squibb and appending onto it a forum plaintiff and a forum injury runs straight into Walden. I don't think Respondents can get out of the combination of Walden plus Bristol-Myers Squibb.
Stephen G. Breyer: So I think the answer to my question is some case law, which I bet -- which I will read, and -- but, if I came to the conclusion the case law didn't govern, what -- what's unfair about it?
Sean Marotta: Well, I think what's unfair about it is that Ford has to be subject to the rulings of Montana and Minnesota judges, be subject to the verdicts of Montana and Minnesota juries, be subject to the Montana and Minnesota Rules of Evidence and Procedure. And even if you don't think that's a significant burden on Ford because Ford's a big company, the rule you'll announce in this case applies to much smaller manufacturers. It applies to regional manufacturers who are perhaps thinking about expanding into a new market. So, in crafting the rule today, you shouldn't just look at the Fords of the world. Consider the smaller manufacturers who don't have --
Stephen G. Breyer: I'm sorry.
Sean Marotta: -- a national presence.
Stephen G. Breyer: On that, I thought that -- I thought that the other side says, no, no, we're talking about a case where the defendant does a lot of business of the same kind in the state. Just not this car, but a lot of other similar cars.
Sean Marotta: But, if Bristol-Myers Squibb means anything, Justice Breyer, it's that there's no sliding scale. You can't just say, well, if there's a lot of business, there has to be less relatedness, because that is the exact holding of Bristol-Myers Squibb.
John G. Roberts, Jr.: Thank you, counsel. Justice Alito.
Samuel A. Alito, Jr.: Let me pick up on a hypothetical that you have in your reply brief. I'll modify it slightly for purposes of -- of simplicity. So suppose a product is sold in a particular state where the manufacturer advertises this product as a very safe product, a person purchases it and is injured by the product. Would there be personal jurisdiction there, or would it be necessary for the injured individual to prove that the advertising as to the safety of this product was the proximate cause of the purchase of the product?
Sean Marotta: In your hypothetical, Justice Alito, where the purchase occurs in the forum state, the advertising, I think, is just icing on the cake. The sale is what provides the proximate link in our view.
Samuel A. Alito, Jr.: All right. Suppose that the -- the sale occurs in a different state.
Sean Marotta: In -- in that particular instance, I think what -- and I -- I don't want the Court to get hung up on the phrase "proximate cause" because it carries with it certain weight from the merits inquiry. All we're saying is that it has to be a sufficiently direct cause of it. So, in that case, it would depend on the particular claims that you're bringing. The claims in this case, I don't think merely saying, I saw an ad, I bought the vehicle somewhere else, would be sufficient. For other claims, it may very well be.
Samuel A. Alito, Jr.: So, if the person -- the person purchases it in, I -- I don't know, Idaho, drives it to -- because -- a person from Montana purchases it in Idaho because of advertising in Montana regarding the safety of this product and then is injured in -- in Montana, what would -- would -- would there be personal jurisdiction there?
Sean Marotta: If the particular claims were only the design and manufacturing claims that we have here, no. If it were based upon promises made in the advertising, perhaps yes. But, again, in these cases, there's no allegation that the advertising caused anyone to do anything for these decades-old vehicles that were not even, you know, particularly to the Crown Victoria, were not even being advertised or sold at the time they were purchased in this case.
Samuel A. Alito, Jr.: Well, if we step back, and this is a little bit like Justice Thomas's question, we're talking about due process, which the international court -- court felt -- International Shoe court felt free to say, well, that just means fair play. If -- if that's what we're talking about, either fair play for Ford or what was at issue in Bristol-Myers Squibb, which is a lawsuit in a suit that has -- in a state that has little connection with anything involved in the -- in the suit, what would be the justification for a ruling in your favor here?
Sean Marotta: The justification for a ruling in our favor is that the state -- the forum states don't have a connection to what's relevant, which is Ford conduct. In Walden, the Court talked about the challenged conduct has to occur in the forum, that the relevant conduct has to occur in the forum. The relevant conduct here from Ford's perspective -- and, remember, due process is a defendant-focused perspective -- is the building of the car, the selling of the car, the manufacturing of the car, the design of the car. All of those things occurred outside of the forums. The connection that the forums have here is to the injury, which says nothing about Ford.
Samuel A. Alito, Jr.: Okay. Thank you.
John G. Roberts, Jr.: Thank you, counsel. Justice Sotomayor.
Sonia Sotomayor: Counsel, I -- I -- in essence, what you are saying is that Ford can only be liable in its home state --
Sean Marotta: I would disagree.
Sonia Sotomayor: -- because only there, presumably, under general jurisdiction, and maybe even not even there, because your but-for requirement would say wherever it manufactures, produces, if it didn't sell the car to the customer, there's no proximate causation, correct?
Sean Marotta: Although there is proximate causation where the vehicle is built, because, I mean, let's be clear about what our proximate cause standard is. It's at page 42 of the brief -- of the opening brief, and page 22-23 of the reply brief. It's that the operative facts of the controversy arise from the defendant's conducts -- contacts with the state where the defendant's in-state conduct form an important or at least material element of proof in the plaintiff's case. So the place where the vehicle is designed is an element of proof in the case. The place where the vehicle is built --
Sonia Sotomayor: And where the vehicle is so sold by a Ford dealer? Ford sold it to the dealer. The dealer now sells it to a customer. Does that also --
Sean Marotta: It's also an element of -- it's also an element of proof of the plaintiff's case because one of the elements of a product defect claim is that the manufacturer introduced the article into commerce and that the vehicle has not changed conditions since that first sale.
Sonia Sotomayor: All right. So let's assume that a Ford vehicle was designed in Michigan, manufactured in Kentucky, sold to a dealership in Kansas City, Missouri, but purchased by a resident of Kansas City. They saw a Ford advertisement in TV. The plaintiff wants to assert various claims for design defect, manufacturing defect, false advertising, and negligence. Is there any single state where the plaintiff could -- could allege all those torts?
Sean Marotta: Certainly, Justice Sotomayor. And I -- I want to, I think, note something that I think is implicit in your question, which is we're not saying that design claims have to be brought somewhere, manufacturing claims have to be brought somewhere. It's -- it's the suit as a whole, as this Court talks about. So you can bring it where the vehicle was designed, Michigan; where the vehicle was assembled, Kentucky; I think where the -- where the advertisements were sold, which was in Missouri; and where the vehicle was purchased, in Kansas.
Sonia Sotomayor: So you would say any one contact would be enough, but how about if the airbag -- if the defect was in the airbag? Would Missouri still have jurisdiction over Ford -- or Kansas, you said Kansas would, if the defective airbag were not the original airbag but instead a new replacement airbag installed by a Ford dealership? And then take it a step further. Is it the airbag or is it an old sensor in the car that caused it? How do we determine jurisdiction then?
Sean Marotta: You would determine jurisdiction then because the repair that was made at a Ford-authorized dealership which is in contact with Ford, with the forum, and it arises out of that --
Sonia Sotomayor: No, that was in Missouri. Remember the car was bought in Missouri. The plaintiff was in Kansas. The plaintiff drove in and lives in Kansas. He saw the false advertisement in Kansas.
Sean Marotta: Sorry to the residents of Kansas and Missouri that I'm -- I'm confusing their two states, but --
Sonia Sotomayor: Yeah. The problem is there's two -- that I believe that there's Kansas, Missouri, and Kansas, Kansas.
Sean Marotta: But what I would say in your hypothetical, Justice Sotomayor, is that where the vehicle was repaired would be proper jurisdiction. Perhaps not the place they took it back to. And I understand that if you live on the border of two states like that, you may treat them as interchangeable. But, of course, this Court has repeatedly said that in personal jurisdiction, state lines matter, even though it may not seem functionally to matter in the markets where you exist.
John G. Roberts, Jr.: Thank you, counsel. Justice Kagan.
Elena Kagan: Mr. Marotta, going back to your colloquy with Justice Alito, a simple hypothetical: I buy a Apple computer in New York. I -- I -- I -- I move to California. The computer catches on fire. I get injured. You're saying I can sue in New York, where I bought the -- the Apple computer, but I can't sue in California, where I live and where the injury took place. Is that right?
Sean Marotta: That's right. I mean, of course, Apple has headquarters in California, so there's general jurisdiction, but --
Elena Kagan: Yeah, you're right. That was a bad example for that reason, right? But, you know, I moved to Illinois. It doesn't matter. But that's right?
Sean Marotta: Yeah, understood.
Elena Kagan: Yeah. So -- so, essentially, you're substituting what I think people have assumed in these product cases, which is, if -- if you are in a place and the injury takes place in a place because of a manufacturing defect or a design defect, you get to sue. You're saying, no, it doesn't really matter where the injury took -- took place; what matters is where the first sale of the product took place?
Sean Marotta: Ours is not a first sale rule, Justice Kagan. Ours is a --
Elena Kagan: But that would be the effect of it. I mean, it might -- you might not label it that, but that would be the effect of it, wouldn't it?
Sean Marotta: No, it's that any place that there is a proximate causal link -- that could be the place of design --
Elena Kagan: I know, but the -- the first sale, the place of a first sale, you're saying there is a proximate causal link, and the place where the injury took place, you're saying there's not. Is that right?
Sean Marotta: That's right. But it doesn't limit jurisdiction to only the place of first sale.
Elena Kagan: Okay. But you can also do it where it's manufactured, for example. Okay. Then that's notwithstanding that this company, and let's go just back to Ford now, it advertises, it sells, it services these automobiles in exactly the same way in these two states.
Sean Marotta: And that was the same argument that was made in Bristol-Myers Squibb, which held that Bristol-Myers --
Elena Kagan: Well, I have to say you keep saying Bristol-Myers, but, you know, Bristol-Myers, there was absolutely no connection. The plaintiffs weren't residents of California. They didn't use the product there. They hadn't been injured there. Now that's three differences from this case.
Sean Marotta: And I think even going back further then to Walden and Keeton, Keeton says the plaintiff's connections to the forum don't -- doesn't matter. And the plaintiff in Walden says that injury in the forum doesn't matter. So --
Elena Kagan: Well, in Walden, the defendant had absolutely no connection to the forum state. But, here, as we've just established, Ford sells cars, services cars, resells cars, advertises cars in Montana.
Sean Marotta: But Bristol-Myers Squibb proceeded as a syllogism. It said that Walden illustrates the "arise out of or relate to" requirement, and it said that in Walden we held that an injury in the forum is not sufficient. And it said this case is even easier because the plaintiffs did not even suffer injury in the forum. But the major premise of Bristol-Myers Squibb is that an injury in the forum is not sufficient.
John G. Roberts, Jr.: Thank you, counsel.
Elena Kagan: Thank you, Mr. Marotta.
John G. Roberts, Jr.: Justice Gorsuch.
Neil Gorsuch: Good morning, Mr. Marotta. It seems to me this case really puts into sharp relief the difficulties our doctrinal tests have created. We've made a firm distinction between specific and general jurisdiction for many years. We say specific jurisdiction has to "arise out of." Everybody seems to know what that means. Nobody knows what "relates to" means, the other part of the test. And so I -- I guess -- I guess I want to take you back to first principles along the lines of Justice Thomas. What does due process require? I suppose one could say it's whatever fair play -- whatever we think fair play means, in which case you -- you might run into some of the troubles we've -- we've been hearing some of the questions about. But it could mean -- due process could mean a couple of other things. One, it could mean the law of the land. Are you being haled into court in accordance with the law of the land? And, surely, that -- that's met here, the state long-arm statute. No one contests that it reaches you. Or it might mean that, as originally understood, the Due Process Clause and the ideas behind the due process would not have allowed a defendant to be haled into court in these kinds of circumstances. I didn't see a lot in the briefs addressing that question, so it's really something I -- I wanted to ask you and -- and -- and your colleagues today about. Do you have anything you want to comment there?
Sean Marotta: Sure, Your Honor. There is certainly a wide originalist, I think, new view on personal jurisdiction, so Professor Sack that essentially says that Pennoyer versus Neff was correctly decided. Of course, Respondents are not urging a return to Pennoyer versus Neff. What this Court has said in the past is that the International Shoe framework is consistent with the original understanding of the Fourteenth Amendment. And so, when you apply the International Shoe framework, what the first principle is, is what distinguishes general from specific jurisdiction? Specific jurisdiction is you go into a state and you perform certain acts. You are then liable for claims that arise out of those acts. But, here, the forum states are seeking to hold Ford liable for acts of manufacture, of design, and of sale that occurred in other states. Remember, if Ford had done nothing in Montana and Minnesota in these cases, the claims are exactly the same as they are before you. And that's the key difference.
Neil Gorsuch: Thank you.
Sean Marotta: I think it all --
John G. Roberts, Jr.: Justice Kavanaugh.
Brett M. Kavanaugh: Thank you, Chief Justice. And good morning, Mr. Marotta. Ford litigates lots of cases in Minnesota and Montana. Why doesn't it want to litigate these cases in Minnesota and Montana?
Sean Marotta: Well, I think, in part, Ford wants cases to go back to where they should be decided. And, of course, you know, Montana and Minnesota have particular judges, have particular juries, have particular evidentiary rules. There may be some cases where Ford would otherwise waive an available personal jurisdiction defense, but that's an option that's up to Ford and to the defendant. And the fact that Ford may, you know, litigate in these forums anyway, you know, think of the smaller manufacturers who sell minimal amounts of products in the forum who may have never litigated a product case there before. The rule you announce today is going to apply to those manufacturers too and should, I think, be equal, if not greater, in your consideration.
Brett M. Kavanaugh: If we -- if we look at -- there have been a lot of questions about our precedent, but the -- the sentence from World-Wide Volkswagen, and you're familiar with the sentence on 297 and 298 of World-Wide Volkswagen, I guess it ends at the bottom of 297, if we follow that sentence, you lose, correct?
Sean Marotta: I don't think so, Justice Kavanaugh, because that sentence was about purposeful availment. You have to put that sentence in context. The sentence before it says, when a corporation purposefully avails itself --
Brett M. Kavanaugh: No. Sorry to interrupt. If we just follow what the sentence says, though, "if the sale of a product of a manufacturer/distributor arises from the efforts of the manufacturer/distributor to serve directly or indirectly the market for its products in other states, it's not unreasonable to subject it to suit in one of those states if its allegedly defective merchandise has there been the source of injury to its own or to others," if we just follow that sentence, you lose, correct?
Sean Marotta: I -- I don't think so, Justice Kavanaugh, because it's unclear and I think ambiguous from the sentence whether the Court is referring to a sale of the product in that forum or a sale of the product in another forum. But, of course, the issue that we're talking about today wasn't before the Court in World-Wide Volkswagen because Audi and Volkswagen hadn't contested personal jurisdiction in this Court.
Brett M. Kavanaugh: That sentence has been quoted in other cases and has formed the basis for -- well, it's been quoted in several other cases, correct?
Sean Marotta: Aspects of that paragraph have been. I mean, Burger King talks about -- talks about the sentence after, which is the personal jurisdiction over a corporation that delivers the product, which I think, again, creates that ambiguity. And Keeton, again, talks about, I think, that same sentence. So the sentence about Audi and Volkswagen has really never popped up in this Court's cases, just the sentences around it.
Brett M. Kavanaugh: Thank you.
John G. Roberts, Jr.: Thank you, counsel. Do you want a minute to wrap up?
Sean Marotta: Thank you, Mr. Chief Justice. Two points I want to make. The first is that many of the questions I've gotten today have talked about the alleged problems with the proximate cause test. But what, you know, the lower courts have emphasized is that but-for causation is at least the minimum. And all this Court has to decide to resolve these cases, as happened in the Tenth Circuit with then Judge Gorsuch, is you have to hold -- it's just some causal standard, and you can leave for another day whether it's proximate cause or some other degree of causation. And the second is to take it back to the first principle, is that Ford should only be held to account for things it did in the forum state that are challenged by the suit. And, here, Ford did not do anything in these forum states that is challenged by Respondents' suits. If the conduct didn't happen, the claims are the same. And that's how you know it's irrelevant forum conduct, which cannot be the basis of specific jurisdiction. Thank you.
John G. Roberts, Jr.: Thank you, counsel. Mr. Gupta. Mr. Gupta. We'll take a brief moment to take a recess to address audio issues at Mr. Gupta's end. (A recess was taken at 12:12 p.m., after which the hearing resumed at 12:14 p.m.)
John G. Roberts, Jr.: Mr. Gupta, I assume you didn't decide to rest on your briefs.
Deepak Gupta: No, Mr. Chief Justice. I'm sorry, there was a technical problem.
Deepak Gupta: Mr. Chief Justice, and may it please the Court: This Court has never read the Due Process Clause to deprive the states of their sovereign powers to try cases in their own courts and protect people injured within their own borders on anything like the facts presented here, that is, where the following two things are true: the defendant's product injured the plaintiff in the forum state, and the defendant, through its in-state activity, has deliberately cultivated the market for that product in that state. Over the objection of 40 state attorneys general, Ford asks this Court to extinguish the state's traditional authority even in this paradigmatic scenario based on an elusive proximate cause standard. And I think we just heard how elusive it is. Jurisdictional rules should be simple. The Ford standard would introduce tremendous uncertainty and generate needless litigation. It would break up garden-variety accident cases. It would leave innocent local businesses holding the bag for foreign companies, as the Home Builders and Main Street business briefs explain. And it would send injured plaintiffs on an irrelevant scavenger hunt to trace the route of the particular pill or toaster that caused injury just to try to figure out where to sue. The Constitution does not compel such an arbitrary regime. Ford's standard would create practical problems without any countervailing benefits of fairness or federalism demanded by the Due Process Clause. The plaintiffs here aren't forum shopping. They sued where everyone would expect them to sue. And Ford can't even credibly claim that it would be unfair or burdensome to face suit there or identify any sovereign with any greater interest. Ultimately, Ford's position turns personal jurisdiction into a game. The defendant can cut off access to the court not because the forum state overreached or because fairness compels it but simply because it makes it harder for people to get access to justice. That is not due process.
John G. Roberts, Jr.: Counsel, one of your amici, the National Association of Home Builders, has a test that relies on the so-called stream of commerce theory. And I understand your theory to be different. Could you tell me what you understand that theory to be and exactly why yours is different?
Deepak Gupta: Yes. Mr. Chief Justice, I think that the -- the stream of commerce test is answering a different question from the one that's presented here. The stream of commerce test tells you whether there is purposeful availment, whether there are the requisite contacts. And -- and that theory relies on the idea that even if the defendant hasn't done what would subject it to suit in the -- in the forum otherwise, that the stream of commerce theory can supply the requisite contacts because -- either because the manufacturer has -- has put the -- the goods into the stream and they end up there or, depending on whether you accept Justice O'Connor's view, there's something else that has occurred. But, here, purposeful availment is conceded. And so the question is, once you have the -- the requisite contacts, as Ford does with the forum, is the suit related enough to the -- the forum and the contacts that the defendant has in the forum that -- that -- that this is specific jurisdiction and not general jurisdiction.
John G. Roberts, Jr.: Counsel, let's say there's a -- a retired guy in a small town up in Maine who carves decoys. And friends say: These are great, you ought to sell them on the Internet. And so he gets a site on the Internet, and it has a little thing that links to it that says, you know, buy my decoys. Can he be sued in any state if some harm arises from the decoy? You know, say it -- you know, it has lead paint or something. By putting something --
Deepak Gupta: Well --
John G. Roberts, Jr.: -- an advertisement on the Internet, is he exposing himself to suit everywhere in the country?
Deepak Gupta: No, and I do think that's a much harder problem. I think, first, we'd have to ask, are there isolated sales, or is he really doing something to inject himself into the forum state? If he doesn't have any advertising that's targeted to a particular state, he -- it may be that his sales are sufficiently isolated that he's not even going to -- purposeful availment won't even be satisfied. But -- but assuming that it is, assuming that there's a -- there are sales in the forum, and he knows that and expects that and encourages that, it -- it's possible that -- that that is going to give rise to specific jurisdiction for that injury. But we would need to know at the first step whether he's really doing something to deliberately cultivate a market in the forum state.
John G. Roberts, Jr.: In the forum state, well, they get the --
Deepak Gupta: I think that's a big question there.
John G. Roberts, Jr.: -- they get the Internet wherever in the country, and that's how he's trying to cultivate a market. Is that enough or not?
Deepak Gupta: Well --
John G. Roberts, Jr.: Is he --
Deepak Gupta: -- no. I mean, I think we would need to know has he ever sold -- let's say the suit is in California. Has he never sold something in California? Has he only sold in New England, but, in theory, they could sell to California and then there's one sale in California? I'm not sure that's going to be enough for purposeful availment. But I really do think it is --
John G. Roberts, Jr.: Thank you, counsel. Justice -- Justice Thomas.
Clarence Thomas: Thank you, Mr. Chief Justice. Mr. Gupta, I would like to pick up there too. You used the term "related to" in the discussion. What is enough -- and -- and I'm not clear as to, even with the Chief Justice's hypothetical, what -- how related it must be. Could you put some contours on that for us?
Deepak Gupta: Sure, Justice Thomas. And I think you can pick up where you left off in BMS. And -- and BMS is, I think, the case that -- that is most on point and about relatedness. And what you said there, that a suit relates to the defendant's contacts with the forum where there's an affiliation between the forum and the underlying controversy, principally, an occurrence. Well, we know that happened here. There was an occurrence in the forum that was subject to the state's regulation. And we think relatedness under your cases can basically be distilled down to two inquiries, and it yields a simple test in products cases. First, you have to ask, would the defendant be submitting to the coercive power of a state with little interest in the controversy? That was the problem in BMS, right? The -- the -- the State of California had little interest in that controversy because those people were injured elsewhere and really had nothing to do with California. And then, second, I think relatedness is asking about whether the reciprocal legal obligations at issue were created by the defendant's in-state contacts. And -- and does the -- do the plaintiff's claims really come within those contacts? And -- and, Justice Thomas, my -- my friend in -- in answer to your question about, you know, what does this all have to do with due process in International Shoe, invoked that concept of reciprocal obligations. We think that's critical here. What you're really asking when you ask about the defendant's contacts are, what kind of legal obligations arose from that? And, here, the legal obligation's pretty simple. It's the legal obligation that you've got to compensate people when you sell all these -- this exact product in the forum and it hurts somebody.
Clarence Thomas: Thank you.
Deepak Gupta: Thank you.
John G. Roberts, Jr.: Justice Breyer.
Stephen G. Breyer: The other side, I think, is saying jurisdictional rules must be clear. A defendant does not do enough business in a state, say Illinois, to make that defendant at home in the state. But he does do some. Now he sells a product from Maine, let's say, take the hypothetical that the Chief Justice gave. And the person who bought it has never seen his advertising, though he advertises a lot. The person who bought it didn't use his dealer, though he even has some there. And you think, under those circumstances, he can bring his lawsuit. Is that right?
Deepak Gupta: No, I'm not sure that he could, Justice Breyer.
Stephen G. Breyer: What would make it --
Deepak Gupta: I would need to know more, but I -- it sounds like that's an isolated sale in the forum --
Stephen G. Breyer: No, it's an isolated sale --
Deepak Gupta: -- in Illinois.
Stephen G. Breyer: Wait, it's an isolated sale in the sense that that particular sale has no contact except the injured -- except the injured person and the place of accident in Illinois. But the defendant does loads of similar business in Illinois. Does that make a difference?
Deepak Gupta: I see. Yes, Justice Breyer, that does make a big difference.
Stephen G. Breyer: Exactly. That's what I thought. Now the problem, I think, that the other side is saying is there is, how much business does he have to do? I mean, if John Deere has a defective lawn mower or John Deere has a defective harvester in Illinois, what if it sells 4 billion lawn mowers in Illinois but no harvesters? I mean, what kind of business? It's not enough to be at home there, but it is some.
Deepak Gupta: Right.
Stephen G. Breyer: Well, how much? And under what circumstances?
Deepak Gupta: So --
Stephen G. Breyer: You say that's totally unclear. That's why they go to their rule.
Deepak Gupta: Well, Justice Breyer, let me try to give you some comfort on that because I think, if this is -- if the fight here is over whose rule is more predictable and certain, I think we win hands down. Our test is pretty simple. It's always going to be possible to know whether the person was injured in the forum state. And then I think it's usually quite easy to figure out, was that exact product sold in the state? So, in your example, if John Deere sells tractors, but it doesn't sell the harvester in Illinois, then --
Stephen G. Breyer: Okay. But it's not the same product.
Deepak Gupta: -- that is not going to support --
Stephen G. Breyer: That's not the same product. How many of the same product?
Deepak Gupta: So -- so that's a question on purposeful availment, right? Is it -- is it -- is it isolated? Is it enough? But, once you've satisfied purposeful availment, which, again, of course, is conceded here, then the question is, are those sales that are not isolated, that have targeted the market, are they the same and are they of the same product? And I think, if you have the same make, model, and year, it's going to be the same product. We're talking about mass-produced goods. It's not a difficult inquiry. And I think the inquiry is basically an objective one. The -- the -- the defendant has the choice to differentiate its products. If it wants to sell cars in California, but it doesn't want to sell trucks in California because it doesn't like the way California regulates, it is free to do that. And then it would not be subject on our test to specific jurisdiction in California.
Stephen G. Breyer: Thank you very much. Thank you.
John G. Roberts, Jr.: Justice Alito.
Samuel A. Alito, Jr.: What if the product involved here was a custom-made product? Let's say it's an antique car that's been rebuilt, and it is advertised on the Internet and purchased in one state, driven into another state. An accident occurs in the other state. The claim is that the -- the design of this car was negligent. Would there be personal jurisdiction?
Deepak Gupta: I don't think so, Justice Alito. I think, you know, there's one case of yours that talks about custom products. In -- in the Goodyear case, you said the problem there was that the accident hadn't occurred in North Carolina and also that the same type of tire wasn't distributed in North Carolina, but there were custom deliveries of tires for concrete trucks and various other kinds of trucks there. And the Court distinguished that. So I think, when you have custom products that are designed -- bespoke products designed for particular people, that cannot easily be assimilated into a test that it's designed for mass-produced products.
Samuel A. Alito, Jr.: All right. Well, suppose it's not a custom product. And now we'll get to a hypothetical that's similar to -- to the Chief Justice's. It is a -- a product that is produced in somewhat limited quantities by a person in, let's say, Maine, but advertised on the Internet. That's the only way anybody learns about it. And purchases are made over the Internet. Someone purchases it in another state and is injured in that state. Would there be jurisdiction?
Deepak Gupta: Not unless the seller has deliberately target -- targeted and cultivated a market in that forum. And that's not a relatedness question. That's a purposeful availment question. But we --
Samuel A. Alito, Jr.: No, it's an antiquated -- it's an antiquated question. It's the 1945 International Shoe traveling salesman question. So we are in -- we could perhaps decide this case within the contours of our existing cases because there's nothing particularly 21st century about what happened here. But we're in a strange situation where we are not purporting to apply what due process was understood to mean when the Fourteenth Amendment was adopted. We are applying a 1945 standard adopted by the Court when it put on its fair play hat and said this is fair play as we understand the world in 1945. But the world in 2020 is completely different. So you may just say, well, decide this on the basis of your -- your existing case law and not propose anything grander, but, if you have a solution to the bigger problems that have been framed by some of the questions, it would be interesting to hear it.
Deepak Gupta: It's a -- it's a very fair point, Justice Alito. And I think it is true that the evolution of the cases, particularly in the early 20th century, reflected changing market realities, that as we have more of a national economy, a more integrated economy, the jurisdictional standards began to reflect that. And I think it is fair to say that there's been some stasis since then. And you left open a lot of questions in cases like Nicastro and Asahi about -- about where to draw the lines. And those -- those can be very difficult questions for the lower courts, and they'd appreciate some clarity. But I also think something that -- that the concurrence by Justice Breyer and -- and -- and you, Justice Alito, in Nicastro is important. And, there, that concurrence cautioned against trying to write rules with a broad brush that will apply across different market contexts with -- and have unanticipated consequences. And so that's why --
John G. Roberts, Jr.: Thank you, counsel. Justice Sotomayor.
Sonia Sotomayor: Counsel, I just have one question about your same product rule. How about if it's a claim about a defective airbag, and it wasn't in -- in one car sold by Ford, but it's in another car, millions of cars that are sold in Minnesota. But this one car is not sold in Minnesota. Would you still have jurisdiction?
Deepak Gupta: So I think, if -- if Ford says, look, we didn't sell that airbag in that state and, you know, they might have done it on purpose. They might -- for example, in California, there are emissions standards that are different. I think the defendant has the ability -- at least on our test, the defendant has the ability not to sell that product in that -- in that forum. But it has to be objectively discernible to everyone that it's a different product. And I think, in your hypothetical, it would be. They would be saying we're not marketing the same car. We're marketing a different car. But, you know, it has to be objectively discernible because I don't think we want a test that turns on, you know, what's in the guts of the car. But, if they say: Look, there's the model X and we sell it in Minnesota, and then there's the model Y and we don't sell that in Minnesota, then that would not satisfy our test.
Sonia Sotomayor: Thank you, counsel.
John G. Roberts, Jr.: Justice Kagan.
Elena Kagan: Mr. Gupta, on -- on this same product rule again, I mean, first, let me make sure I understand the rule. So, if I'm Ford and I come up with a special kind of pickup truck and I decide really the market for this pickup truck is the southeast part of America and I only advertise it there and I only sell it there, then, if somebody takes the pickup truck to Washington State and something happens, then you're saying I cannot sue you in Washington State. Is that right?
Deepak Gupta: I'm saying that it fails our test, Justice Kagan. I don't think that that means that it forecloses some alternative possibility of specific jurisdiction. And I think this goes to Justice Alito's question and some of the other questions about stream of commerce. If -- you know, when the Court -- if the Court picks up the stream of commerce question and decides what constitutes purposeful availment when you don't have the kind of -- the same kinds of sales in the forum as you do here, then I think you could answer that question and you could conclude there would be specific jurisdiction, but it would be on an alternate theory. It wouldn't be on our test that -- that we think decides these cases and I think decides a whole lot of products liability cases.
Elena Kagan: I see what you're saying. And on your test, focusing on your test, how about if Ford does something, you know, a little bit different? It -- it -- it says we have this pickup truck and mostly we're going to market it in the southeast, but we can't say we do nothing in the northwest, you know, we do a little bit. There's one dealer who's out there selling these pickup trucks. What happens then?
Deepak Gupta: Well, if that one dealer is really selling those pickup trucks in the state, I think that that would satisfy our test pretty easily. I mean, I think -- but I do think -- the reason why I say that, you know, it matters whether they're selling the same thing in the state is because the defendant has the ability to structure their primary conduct. If they say, you know, we want to sell some stuff somewhere, we don't want to sell some -- and -- and to take the cold -- the southern states example, maybe they sell a car that doesn't work very well in cold climates and they know that and they don't want to be sued in Alaska for the car that they only sell in -- in Florida and Arizona. So they have the right to do that. Your cases have always acknowledged that. You can exit a market. You can exit a market partially. But --
Elena Kagan: Okay. Sorry, if I could just interrupt, Mr. Gupta. Final question is we talked a lot about fairness in this argument. My understanding of our law is that federalism has become an at least equivalent concern in the due process cases as -- as fairness. So how does that cut with respect to your theory?
Deepak Gupta: Yes, I think you're absolutely right, Justice O'Connor, and I think federalism cuts very strongly in our favor. I mean, it's why you have 40 states coming in and urging you not to do what Ford urges. And that's because the states have a manifest interest in -- in trying cases within their borders, applying procedures to their own law, and protecting people within their own borders. And -- and you dealt with this in BMS. I think the -- the driving force of the opinion in BMS was a concern for interstate federalism and, in particular, a concern about one state meddling in the affairs of another state, say California saying we want to hear the claims of Ohioans when Ohio has a right to apply its own procedures to its own laws. You don't have any kind of meddling like that here.
John G. Roberts, Jr.: Thank you, counsel. Justice Gorsuch.
Neil Gorsuch: Good morning, Mr. Gupta. I think the Chief Justice and others have pointed out the difficulty of our purposeful availment test in an Internet age, and some of it was cabined by a rise out of when that had some causal link, but now we're blowing past that and we're adorning "relate to" to mean something more, which I -- I totally understand. And I get your same product test is a limiting way, though I think there -- there are issues there. What if, for example, Ford didn't sell Explorers in Montana, but the part that allegedly failed in the Explorer by your client in Montana is also sold by Ford in lots of other models in Montana? Which is the relevant product? Is it the Explorer or is it the part? And -- and I -- I foresee a lot of difficulties there, all of which, again, takes me back to, at least -- at least me, to these first principle questions. We seem to be blurring the line between specific and general jurisdiction. If specific jurisdiction says fair play, I -- I get that this seems like fair play, but then where is the limiting factor there? Do you have anything about the original meaning of the Due Process Clause that you want to argue here that might provide some helpful guidance?
Deepak Gupta: Okay, Justice Gorsuch, that was a lot. We've got the Internet, the components, blurring the lines between specific and general, and the original meaning. Let me try to take them really quickly. First, on the Internet, I --
Neil Gorsuch: I threw it all out there for you to have at it.
Deepak Gupta: Thank you. You know, on the Internet, again, I just think that is probably the most vexing issue in personal jurisdiction. And I do think, if you had a case that was about personal jurisdiction on the Internet, you'd have a whole lot of amicus briefs. You would -- you would -- you would get some sense of the unanticipated consequences.
Neil Gorsuch: All right. You can pass that one. I don't want to waste my time on that.
Deepak Gupta: Okay. Okay. Okay. The component one is -- I want to make sure I answer that. I do think that products liability turns on the finished product that's sold, if you think about your Air & Liquid case, which was all about that. And I think, again, it has to be objectively discernible. So, if there's some component in there, but we don't know that the -- that the defendant has made a decision about how it's going to submit itself to the market, I don't think it's a good idea to have --
Neil Gorsuch: Well, we know -- we know Ford sells this defective component in millions of cars in Montana. Let's say we know that.
Deepak Gupta: Right.
Neil Gorsuch: I would think the next case, you -- you -- you -- you may not be arguing it, but your -- a friend of yours will be here right fast saying that that's the same product.
Deepak Gupta: Right. Well, I think the way our test works is the -- the -- the defendant gets to choose how it assembles the product and what it puts out into the world and what it's -- how it's submitting to the states. So I would say I would not want the test to turn on -- on just the components. I don't think what we're proposing blurs the lines of specific and general at all. I hope it promotes clarity and continues the project that this Court has had of separating these two different bases for jurisdiction, because, you know, what could be more specific than the place where the person had the injury and the specific make, model, and year of product. And then -- and then, finally, on original meaning, Justice Gorsuch, I think, you know, the framers would have been pretty surprised by a lot of the personal jurisdiction jurisprudence. I think my friend on the other side is asking you to -- to announce a constitutional rule that turns on the first sale of a widget five sales ago to somebody else in a state that has --
Neil Gorsuch: I -- I --
Deepak Gupta: -- no interest in the controversy.
Neil Gorsuch: -- I -- I guess I agree with you. I was just curious what you would have us say, but that's okay. I've run out of time. I'm sorry.
Deepak Gupta: Thank you.
John G. Roberts, Jr.: Thank you, counsel. Justice Kavanaugh.
Brett M. Kavanaugh: Thank you, Chief Justice. And welcome back, Mr. Gupta. First of all, can you explain under your test what you think you have to show to satisfy purposeful availment and then what else you need to show to satisfy "relates to," just so I'm clear on those?
Deepak Gupta: Sure. Yeah. And -- and -- and this is a feature of the weird way that this case comes to you, where purposeful availment is conceded. I think it was -- Ford was right to concede it because, you know, this is an easy case for purposeful availment. As some of the questions have shown, it can be more difficult. But I think you -- your cases talk a lot more about what constitutes purposeful availment. And I think what you've said is you've got to target the market. You've got to be, you know, deliberately cultivating the market. As I've said, there are difficult questions about the stream of commerce, and can we just bracket those for -- for the moment and say as long as you have, you know, purposeful availment that doesn't rely on a stream of commerce test. The distinct thing that relatedness does that's different is that it says once you've got those contacts, we're now going to try to figure out are those contacts sufficiently related to the claim here, the -- the person's injury, where it occurred --
Brett M. Kavanaugh: And I think --
Deepak Gupta: -- and the -- and the obligation --
Brett M. Kavanaugh: I'm sorry to interrupt. I think you're saying, if purposeful availment's been satisfied, then so long as the injury was in the forum state, that's going to be good enough?
Deepak Gupta: No, Justice Kavanaugh, not quite. I mean, I think, yes, you have to have the injury in the state, but then you've got to figure out is the plaintiff's claim coming within the scope of the legal obligations that the defendant has subjected itself to in the forum. So like, for example, if -- if a company sells, you know, computers in the state, they may be purposefully availing themselves, but, if my claim is really about the software that they haven't sold in the state, you're going to have purposeful availment, but you won't have relatedness.
Brett M. Kavanaugh: Okay. You heard the response to World-Wide Volkswagen. You had emphasized that case quite heavily in your briefs, and you heard the response from the other side. Your response to that?
Deepak Gupta: Well, I -- I -- I think what that colloquy showed is, you know, it's -- it's hard to answer the question on the other side. I think World-Wide Volkswagen had precisely this kind of situation in mind. The reason they did is because Volkswagen and Audi hadn't raised a jurisdictional objection, but there were four Audi dealerships in the state in Oklahoma in 1980 and they were selling these cars. And my friend below -- in the courts below referred to that passage as a description of -- of what would have happened if Audi or Volkswagen had raised this jurisdictional objection. Frankly, I just think everyone has always assumed that that's the easy case. And that's why you've referred to it over and over, that passage, as kind of the paradigmatic example of -- of specific jurisdiction. And you did so most recently in your unanimous opinion in Goodyear. So I -- I get that, you know, you can say that it's dicta, but it's very important dicta that's been repeated over and over again, relied on by the lower courts, and reflects kind of a core scenario of specific jurisdiction that I -- I think is satisfied here.
Brett M. Kavanaugh: Thank you.
John G. Roberts, Jr.: A minute to wrap up, Mr. Gupta.
Deepak Gupta: Thank you. At the end of the day, I think any sensible resolution of these cases is going to have to be grounded in some combination of interstate federalism, fairness to the defendant, predictability, and -- and -- and, frankly, common sense. Those are the -- the things that I think the Due Process Clause are -- is trying to accomplish in this area. And I think Ford's approach flunks all three tests. When it comes to federalism, they just can't get around the fact that their approach extinguishes the sovereign power of the states that have the greatest interest in -- in cases like this and shuffles it arbitrarily to states that may have no interest, all in the service of a -- a extremely-difficult-to-apply proximate test -- cause inquiry. When it comes to fairness, Ford claims no unfairness, if you really press them, and tried -- if -- if you -- if you were to try to explain to the public how this result is grounded in fairness, I think it would be very difficult to do. And, finally, their approach would inject tremendous uncertainty and unpredictability into the American litigation system. We urge you to affirm both judgments.
John G. Roberts, Jr.: Thank you, counsel. Three minutes, Mr. Marotta.
Sean Marotta: Thank you, Your Honor. Three points I'll make on rebuttal. The first is to administrability. Their relatedness test has no basis in common law or in the courts below. Consider the questions we pose at page 19 and 20 of the reply brief, and they've been the ones that were discussed today, for product sale. So it has to be the same type of product, the same make and model. Is a similar product sufficient? Does it have to be the same features that are alleged to be defective in the case? Or take advertising, which has been posited as one of the contacts that can create jurisdiction. Does it have to propose a sale of the product directly, mere technical support or warranty support? How about merely raising brand recognition? And how long does this have to take place? One year of sales, many years of sales? These are the questions that are going to trouble the lower courts for years if you adopt that test. A causal test, by contrast, has a rich history in the common law and it's, in fact, the majority rule in the courts that have applied -- that have confronted this question. And they carry out the application of a causal test without any real trouble. And that's because, as this Court noted in Lexmark, these are principles that have -- are widely known to judges and can be applied easily even if there are odd corner cases. And, finally, our rule is transsubstantive. You can apply our causal test in all kinds of cases, from contracts to torts to otherwise, whereas Respondent's test only at most solves a subset of product cases. The courts have been crying out for a clear rule on "arise out of or relate to," and a causal test is the appropriate one. Second, the discussion confirms that Respondents' argument is essentially just Bristol-Myers Squibb plus the occurrence of injury in the forum, in other words, a sale of a sufficient number of the same product plus the occurrence of the injury. But going back to first principles, all the way back to Helicopteros, which announced "arise out of or relate to," the Court made clear that even regular purchases of a product in the forum are not sufficient to create jurisdiction where the claims do not relate to those purchases. And it goes back to Hanson versus Denckla, that the mere presence of the plaintiff in the forum or even the center of gravity in the forum is not sufficient to create personal jurisdiction. Their limiting principle goes contrary to every principle this Court has laid out in its cases, which it allows the plaintiff's claims to direct the analysis. And, finally, the interest analysis and the weighing analysis that Respondents propose has been rejected by Hanson. It -- this Court said in Hanson the forum does not acquire jurisdiction by being the center of gravity of the controversy or the most convenient location for litigation. The issue is personal jurisdiction, not choice of law. And as this Court said all the way back in World-Wide Volkswagen, there can be cases where it is not unfair to the defendant from a practical standpoint, where perhaps the state even has the greatest interest from a choice-of-law standpoint, but yet still federalism, acting as an instrument of interstate -- of interstate federalism can still deny personal jurisdiction to the forum state. That is this kind of case because the forum states are not regulating something that Ford has done in the forum. Thank you.
John G. Roberts, Jr.: Thank you, counsel. The case is submitted.